MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order affirming an Immigration Judge’s order denying petitioners Jose Luis Velazquez Gonzales and Juana Velazquez’s application for cancellation of removal and denying voluntary departure.
A review of respondent’s unopposed motion for summary disposition, along with the administrative record, demonstrates that there is substantial evidence to support the BIA’s decision that petitioners failed to establish continuous physical presence in the United States for a period of not less than ten years as required for cancellation of removal. See 8 U.S.C. § 1229b(b)(l)(A); Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 851 (9th Cir.2004). Accordingly, respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
Respondent’s motion to dismiss this petition for review in part for lack of jurisdic*522tion is also granted. This court lacks jurisdiction to review the BIA’s denial of voluntary departure. Gomez-Lopez v. Ashcroft, 393 F.3d 882, 884 (9th Cir.2005).
The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) shall continue in effect until issuance of the mandate.
All other pending motions are denied as moot.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.